DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed October 25, 2021.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn due to the remarks filed.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to cover window structures:
Cho et al. (US 2020/0064886 A1)		Chu (US 2020/0251671 A1)
Chu et al. (US 2019/0011954 A1)		Du et al. (US 2019/0392737 A1)		Gross et al. (US 2018/0009197 A1)	Hou et al. (US 2017/0293194 A1)		Jin et al. (US 2019/0140202 A1)		Jones et al. (US 2018/0217639 A1)	Kim (US 2018/0351117 A1)		Kinoshita (US 2014/0370244 A1)		Moriya et al. (US 2017/0349473 A1)	Notoshi et al. (US 2018/0284525 A1)	Park et al. (US 2017/0373281 A1)	Son et al. (US 2017/0263492 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
January 6, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822